Citation Nr: 1721854	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  07-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to April 9, 2015, and in excess of 50 percent from April 9, 2015, for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent prior to April 9, 2015, and in excess of 30 percent from April 9, 2015, for right carpal tunnel syndrome.
 
3.  Entitlement to an initial rating in excess of 10 percent prior to April 9, 2015, and in excess of 20 percent from April 9, 2015, for left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to February 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for post-traumatic headaches, right carpal tunnel syndrome, and left carpal tunnel syndrome and assigned each a noncompensable rating, effective February 15, 2005.  A December 2006 rating decision increased the rating for migraine headaches to 30 percent, right carpal tunnel syndrome to 10 percent, and left carpal tunnel syndrome to 10 percent, all effective the date of service connection.  

In November 2010 and December 2012, the Board remanded the case for further development.  In a November 2013 decision, the Board denied claims for higher initial ratings for right and left carpal tunnel syndrome and remanded the claim for a higher initial rating for migraine headaches.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (Joint Motion), in a March 2014 Order, the Court remanded that Board decision for readjudication in accordance with the Joint Motion.  In December 2014, the Board remanded the case for further development.  The record shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  An April 2015 rating decision increased the rating for migraine headaches to 50 percent, right carpal tunnel syndrome to 30 percent, and left carpal tunnel syndrome to 20 percent, all effective from April 9, 2015.  However, as those increases do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In an August 2015 decision, the Board denied the claim for an initial rating in excess of 30 percent prior to November 19, 2012 for migraine headaches, and from November 19, 2012 awarded a 50 percent rating for migraine headaches, and denied an initial rating in excess of 50 percent from November 19, 2012 for migraine headaches.  In addition, in that decision, the Board denied an initial rating in excess of 10 percent prior to April 9, 2015 and in excess of 30 percent from that date for right carpal tunnel syndrome, and denied an initial rating in excess of 10 percent prior to April 9, 2015 and in excess of 20 percent from that date for left carpal tunnel syndrome.  In September 2015 the RO issued a rating decision, pursuant to the Board's August 2015 decision, assigning a 50 percent rating for migraine headaches, effective November 19, 2012.  The Veteran appealed the August 2015 Board decision to the Court.  In a December 2016 Memorandum Decision, the Court vacated the August 2015 Board decision and remanded the matters to the Board for further proceedings consistent with the Court decision.


FINDINGS OF FACT

1.  Prior to November 19, 2012, the Veteran's headache disability was manifested by no more than characteristic prostrating attacks occurring on an average once a month over the last several months.  

2.  Since November 19, 2012, the Veteran's headache disability has more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  Prior to April 9, 2015, the Veteran's right and left carpal tunnel syndrome had not been manifested by moderate incomplete paralysis of the median nerve.

4.  Since April 9, 2015, the Veteran's right and left carpal tunnel syndrome has not been manifested by severe incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to November 19, 2012, for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code (Code) 8100 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, from November 19, 2012, the criteria for a rating of 50 percent, but not higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Code 8100 (2016).

3.  The criteria for an initial rating in excess of 10 percent prior to April 9, 2015, and in excess of 30 percent from April 9, 2015, for right carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Code 8515 (2016).

4.  The criteria for an initial rating in excess of 10 percent prior to April 9, 2015, and in excess of 20 percent from April 9, 2015, for left carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In this case, the Veteran's claims arise from an appeal of the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent medical records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's record contains service medical records, and postservice reports of VA and private treatment and examinations, including those from the Social Security Administration.  Also of record are the Veteran's statements in support of the claims.  The Board reviewed such statements and conclude that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

The Veteran was afforded a VA examination in December 2004 to ascertain the nature and etiology of the claimed disabilities; in September 2005, April 2011, March 2013, and April 2015 she was afforded VA examinations to ascertain the nature and severity of the disabilities.  The Board finds the examination reports to be thorough and adequate upon which to base a decision on the claims.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to rate the disabilities under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of those descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  

Migraine Headaches

The Veteran's migraines were initially rated at 30 percent under Diagnostic Code 8100, effective from the date of service connection (February 15, 2005).  Then, an April 2015 rating decision increased the rating to 50 percent, effective from April 9, 2015 (the date of VA examination reporting the nature and severity of the disability).  Further, as noted above, in December 2016 the Court, in a Memorandum Decision, remanded this matter to the Board to provide an adequate statement of reasons and bases as to why the Veteran's migraine headaches were no "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability" prior to November 2012.

Under Code 8100 for migraines, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months, and a 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in Code 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

At a September 2005 VA examination, the Veteran reported missing about 20 days of work in the past year due to severe headaches and being unable to perform household chores when she had headaches.  She reported one to two headaches per week of a severity of 4/10 that lasted from 30 minutes to six hours and were not prostrating, being able to perform ordinary activities.  She also reported monthly headaches of a severity of 10/10 that lasted from one to three days and were prostrating, being unable to work and needing to lie in bed.  She denied any other symptoms.  She reported sinus headaches every two weeks of a severity of 7/10 that lasted from one to six hours.  

A November 2006 VA treatment record shows complaints of a migraine headache of a severity of 8/10 for the past seven days and that the Veteran was not taking any medication.  A treatment record two days earlier shows that she attended creative therapy class.  A subsequent treatment record shows complaints of a migraine headache and that she had similar ones in the past.

A January 2007 VA treatment record shows complaints of a headache of a severity of 6/10.  April 2007 treatment records show complaints of more frequent headaches of a severity of 7/10.  An August 2007 primary care visit note shows a history of migraine headaches but that the Veteran was, in general, stable.

An August 2008 VA treatment record shows that the Veteran had a migraine that morning that resolved after taking medication.  An August 2009 VA treatment record shows the physician's opinion that the Veteran was unemployable due to chronic pain syndrome, migraine headaches, and syncopal episodes.  

At an April 2010 VA examination, the Veteran reported one to six sinus headaches per week.  At an April 2011 VA traumatic brain injury examination, the Veteran reported that her headaches had been stable since service.  She reported daily headaches lasting hours to a few days.  The examiner noted that the headaches would result in increased tardiness and absenteeism.

At an April 2011 VA neurology disorder examination, the Veteran reported that her headaches had worsened since service.  She reported daily headaches of a severity of 7/10 lasting hours to a few days that were not prostrating and two to three headaches per week of a severity of 10/10 lasting one to three days that were 50 percent prostrating, requiring her to lie down and causing vomiting if she eats.  The examiner noted that the Veteran would be able to work in a sedentary position with a flexible schedule.  November and December 2012 VA treatment records show that the Veteran was in an automobile accident on November 19, 2012, and complained of headaches and low back pain.

At a March 2013 VA examination, the Veteran reported that her headaches worsened after a November 2012 automobile accident, and she was now having two headaches per day that lasted up to three days.  She also reported associated symptoms of nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  She indicated that her headaches usually last more than two days.  She reported characteristic prostrating attacks of migraine headache pain occurring more than once per month.  She also reported very frequent prostrating and prolonged attacks of migraine headache pain.  She stated that she could not perform her photography work when she had a headache and now had assistants to help when she was unable to work due to a headache.  The examiner stated that the Veteran's reported frequent completely prostrating and prolonged attacks of headaches would make for severe economic inadaptability.  July 2014 VA treatment records show complaints of a mild headache of a severity of 1/10 after tripping and hitting her forehead on the ground.

At an April 2015 VA examination, the Veteran reported headache pain with associated symptoms of nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  She indicated that her headaches usually lasted more than two days.  She reported characteristic prostrating attacks of migraine headache pain occurring once every month.  She also reported very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner indicated that the Veteran had very prostrating and prolonged attacks of migraine and non-migraine pain productive of severe economic inadaptability.  The examiner indicated that the Veteran was unable to work due to the frequency of severe headaches, having one to two headaches per week lasting from three hours to three days.  

The Veteran's migraine headache disability has been described as resulting in frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since the March 2013 VA examination.  At that examination, the Veteran reported two headaches per day that lasted up to three days, with characteristic prostrating attacks of migraine headache pain occurring more than once per month.  The Veteran reported that her headaches worsened after a November 2012 automobile accident, which VA treatment records show occurred on November 19, 2012.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that since November 19, 2012, the date of an automobile accident which has been shown to have exacerbated the headache disability, the headache disability has more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, a 50 percent rating is warranted for a headache disability under Diagnostic Code 8100 effective from November 19, 2012.  

However, the Board finds that a rating in excess of 30 percent is not warranted at any time prior to November 19, 2012.  Prior to that date, the Veteran's headache disability was manifested by no more than characteristic prostrating attacks occurring on an average once a month over the last several months. 

While the Veteran's report at the September 2005 VA examination of missing about 20 days of work in the past year due to severe headaches and being unable to perform household chores when she had headaches, may be construed as being capable of producing economic inadaptability, she did not describe her headaches as very frequent and completely prostrating with prolonged attacks, which is required for the next higher (50 percent) rating under Code 8100.  Moreover, at the September 2005 VA examination the Veteran reported one to two headaches per week of a severity of 4/10 that lasted from 30 minutes to six hours and were not prostrating, being able to perform ordinary activities.  Even though she described having headaches more frequently, they were nonetheless non-prostrating.  A 50 percent rating requires migraines to be completely prostrating.  She also reported monthly prostrating headaches rendering her unable to work and needing to lie in bed.  A 50 percent rating requires the Veteran's headache disability to manifest with "very frequent" [emphasis added] completely prostrating and prolonged attacks productive of severe economic inadaptability.  She reported monthly headaches, which is not indicative of "very frequent".  Her reported symptoms during the September 2005 VA examination more nearly approximates the criteria for a 30 percent rating with characteristic prostrating attacks occurring on an average of once a month over the last several months.

Further, November 2006 treatment records show complaints of a migraine headache of a severity of 8/10 for the past seven days; the Veteran was not taking any medication for migraines, and she was able to attend creative therapy class with the headache.  Thus, despite the relatively high reported severity of the headache, it was not prostrating as she was able to attend a creative therapy class despite the headache.  As such the criteria for a 50 percent rating is not for application.  

Treatment records in 2007 and 2008 show headaches of lesser severity and that the migraine headaches resolved within a day with medication.  The Board notes that she provided different descriptions of her headaches at the April 2011 examinations.  At the traumatic brain injury examination, she reported that her headaches had been stable since service, indicating monthly prostrating headaches.  At the neurology disorder examination, she reported that her headaches had worsened since service, having two to three headaches per week that were 50 percent prostrating.  Even if she were having more than monthly attacks, they were reportedly not completely prostrating and therefore the maximum 50 percent rating under Code 8100 is not warranted.  Moreover, the examiners' assessments of the Veteran's disability do not indicate that the headaches were productive of severe economic inadaptability, or of "producing" or "capable of producing," economic inadaptability, which is also required for a higher 50 percent rating.  The first examiner noted that the headaches would only result in increased tardiness and absenteeism.  The second examiner noted that the Veteran would be able to hold a sedentary job.  

Thus, the Board finds that prior to November 19, 2012, the Veteran's headache disability did not more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a higher 50 percent rating.  The Board notes that the August 2009 treatment record found that she is unemployable due to chronic pain syndrome, migraine headaches, and syncopal episodes.  However, that treatment record does not provide a description of her headaches that can be applied to the rating criteria.  Moreover, she has been granted a total disability rating based on individual unemployability (TDIU) due in part to migraine headaches, effective from April 17, 2008.  While the TDIU was discontinued on January 13, 2009, that was because her service-connected disabilities added up to a combined rating of 100 percent as of that date.

From November 19, 2012, the Veteran's headache disability has now been assigned a 50 percent rating under Diagnostic Code 8100.  A 50 percent rating is the maximum rating allowed under that Diagnostic Code.  

In conclusion, resolving reasonable doubt in favor of the Veteran, the Board finds that a 50 percent rating, but not greater, for migraine headaches from November 19, 2012, but not before, is warranted.  However, the Board finds that the preponderance of the evidence is against any rating or a rating in excess of 30 percent prior to November 19, 2012, and those aspects of the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Carpal Tunnel Syndrome

Effective from February 15, 2005, service connection for right and left carpal tunnel syndrome was granted with a noncompensable rating each under Codes 8599-8515.  38 C.F.R. § 4.124a.  Thus, the disability had been rated by analogy under Code 8515 for disability of the median nerve.  38 C.F.R. §§ 4.20, 4.27; see Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).

A December 2006 rating decision increased the ratings for both disabilities to 10 percent, effective the date of service connection.  Then, an April 2015 rating decision rated the disabilities under Code 8515 and further increased the rating for right carpal tunnel syndrome to 30 percent and left carpal tunnel syndrome to 20 percent, effective April 9, 2015 (the date of VA examination reporting the nature and severity of the bilateral wrist disability).  Further, as noted above, in December 2016 the Court, in a Memorandum Decision, remanded these matters for the Board to consider whether the Veteran warrants a higher rating for her service-connected bilateral carpal tunnel syndrome under other Diagnostic Codes including 8512.

Under Code 8515 for disability of the median nerve, for moderate incomplete paralysis, a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the median nerve on the major side with such manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  Complete paralysis of the minor hand is rated as 60 percent disabling.  38 C.F.R. § 4.124a.

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8511 for disability of the middle radicular group, for mild incomplete paralysis, a 20 percent rating is assigned for either major or minor hand.  For moderate incomplete paralysis a 40 percent rating is assigned for the major hand and a 30 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the middle radicular group on the major side with such manifestations as adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  Complete paralysis of the minor hand is rated as 60 percent disabling.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8512 for disability of the lower radicular group, for mild incomplete paralysis, a 20 percent rating is assigned for either major or minor hand.  For moderate incomplete paralysis a 40 percent rating is assigned for the major hand and a 30 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the lower radicular group on the major side with all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  Complete paralysis of the minor hand is rated as 60 percent disabling.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8513 for all radicular, for mild incomplete paralysis, a 20 percent rating is assigned for either major or minor hand.  For moderate incomplete paralysis a 40 percent rating is assigned for the major hand and a 30 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 70 percent rating is assigned for the major hand and a 60 percent rating is assigned for the minor hand.  A 90 percent rating is assigned for complete paralysis and complete paralysis of the minor hand is rated as 80 percent disabling.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8514 for disability of the musculospiral nerve (radial nerve), for mild incomplete paralysis, a 20 percent rating is assigned for either major or minor hand.  For moderate incomplete paralysis a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the radial nerve on the major side with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Complete paralysis of the minor hand is rated as 60 percent disabling.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8516 for disability of the ulnar nerve for mild incomplete paralysis, a 10 percent rating is assigned for either major or minor hand.  For moderate incomplete paralysis a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 40 percent rating is assigned for the major hand and a 30 percent rating is assigned for the minor hand.  A 60 percent rating is assigned for complete paralysis of the ulnar nerve on the major side with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Complete paralysis of the minor hand is rated as 50 percent disabling.  38 C.F.R. § 4.124a.

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence shows that the Veteran is right hand is dominant.  While the April 2015 VA examination report shows that she was ambidextrous, as only one hand can be dominant, the Board will consider the right hand as dominant.

The Veteran's service medical records show complaints of intermittent pain and numbness in the forearms, wrists, and hands.  Prior to discharge, she underwent a VA examination in August 2004.  Examination revealed normal reflexes and motor strength in the upper extremities.  Tinel's sign was positive in both wrists, consistent with carpal tunnel syndrome.  The diagnosis was bilateral carpal tunnel syndrome and bilateral numbness in the arms secondary to a motor vehicle accident. 

A June 2005 VA treatment record shows complaints of intermittent numbness in the right hand that was relieved by shaking the hand, which the physician indicated was typical of carpal tunnel syndrome.  Neurologic examination revealed normal motor strength in the upper extremities with no indication of thenar atrophy or thumb adductor weakness.  Sensory examination was normal except for decreased sensation to pinprick in the right palmar second and third digits.  Cold, touch, vibration, and proprioception were normal.  Limb and gait modalities were normal with no evidence of clumsiness or tremor with alternating or fine repetitive hand movements.  Deep tendon reflexes were normal and equal.  There was a positive Tinel's sign at the right wrist but not at the elbows.  The physician stated that the Veteran had symptoms characteristic of carpal tunnel syndrome in the right wrist.  

At a September 2005 VA examination, the Veteran reported intermittent numbness and tingling in the arms, hands, and wrists bilaterally.  She also reported weakness in the wrists and hands bilaterally.  She noted that symptoms occurred one to ten times per day.  She denied using any medication but reported using warm soaks to alleviate her symptoms.  She also reported using wrist splints in the past, but not in the past four months.  She stated that she was unable to type on the computer or hold the phone up to her ear for longer than 15 minutes at a time.  Examination revealed normal motor strength, including grip strength, with no visible defects of the hands or fingers.  The tip of the thumb could approximate the fingers, and the tips of the fingers could approximate the median transverse fold of the palm.  The Veteran was able to write, push, pull, twist, probe, and touch with the hands.  Coordination was intact to rapid alternating hand movements.  Sensory reflexes were intact to light touch and pinprick on the hands and forearms.  Deep tendon reflexes were equal in the biceps bilaterally.  There was no evidence of muscle wasting or atrophy of the hands or forearms, and no joint was affected by a peripheral nerve condition.  Tinel's sign was positive for the right upper extremity, and the Phalen's sign was positive for the right and left upper extremities. 

The Veteran underwent an electromyogram (EMG) in February 2006 that was reportedly clear of any evidence of polyneuropathy and physical examination did not reveal sensory and motor findings suggestive of radiculopathy. 

February 2007 VA treatment records show complaints of shooting pain in the left hand.  There was mild tenderness on flexing the left fingers but no paresthesia.  The Veteran was assessed with carpal tunnel syndrome and provided a wrist splint for the left hand which she was instructed to wear at night.  An August 2007 primary care visit note shows that examination of the upper extremities showed no gross motor or sensory deficit and normal deep tendon reflexes.  

An October 2008 VA neurological consultation found normal muscle strength, bulk, and tone, and intact sensation to light touch, pin prick, vibration, and joint position.  The Veteran did not display any dystaxia on finger-to-nose testing and she was able to walk with a normal stance and stride.  The Veteran began participating in an occupational therapy program to help alleviate and manage left wrist pain.  A March 2009 follow-up note showed that she had not attended the treatment sessions regularly, and she had functional use of both hands. 

An October 2010 VA neurology consultation shows that examination of the upper extremities showed normal muscle strength and tone, symmetric muscle bulk, intact sensation to light touch and pinprick, and symmetric muscle stretch reflexes.  A March 2011 VA neuromusculoskeletal evaluation revealed that Tinel's sign was negative, muscle tone was normal with no indication of atrophy, thenar strength was 4+/5, and sensory function was normal to light touch perception in all nerve distributions with normal motor planning.  Range of motion was within normal limits in the upper extremities.  The Veteran denied any pain in the wrists and reported that the primary symptoms included tingling paresthesia two to three nights per week and while driving.  

At an April 2011 VA examination, the Veteran reported numbness and a "pins and needles/pressure pain" in her hands, middle, ring, and little fingers, and wrists on an intermittent basis every day.  She also complained of weakness in the hands and wrists.  She reported having wrist splints which she is supposed to use at night but she only uses them when she remembers despite the fact that they help.  She stated that she has to take breaks when working on the computer.  She stated that she has to take breaks when cooking, and she refrains from playing golf or tennis, and activities involving crocheting, sewing, and woodwork.  The examiner noted that the specific nerve involved was the median nerve.  Examination showed normal sensation to light touch and monofilament on both hands and arms.  There was no increased sensitivity to touch on the right hand, but there was tenderness in the right wrist.  Phalen's sign was positive on both sides, and the Tinel's sign was positive on the right but negative on the left.  Motor strength in the upper extremities, including grip strength, and muscle tone were normal with no muscle atrophy or loss of muscle tone.  There was no evidence of muscle wasting or atrophy of the hands and arms.  Range of motion of the wrists was slightly limited, with pain on range of motion testing, but there was no weakness in either wrist.  Reflexes were normal.  Sensory function was normal to vibration, pain/pinprick, position sense, and light touch, and the Veteran did not indicate any dysesthesia.

A December 2012 VA telephone contact note shows complaints of tingling in the hands that had recently returned.  A January 2014 VA pain consult note for back pain indicates normal muscle strength of the upper extremities with no atrophy.  An October 2014 chiropractic consult note for neck and back pain shows complaints of numbness in the fingertips of both hands.  Examination of the upper extremities found reflexes of 1+/4, but normal motor strength.

At an April 2015 VA examination, the Veteran complained of worsening carpal tunnel syndrome symptoms, with moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  Muscle strength in the upper extremities, including grip strength, was normal with no muscle atrophy.  Deep tendon reflexes were normal.  Sensation was normal.  Phalen's sign was positive on both sides.  The examiner indicated that the median nerve was involved and that there was moderate incomplete paralysis on both sides.  The examiner noted that the Veteran regularly used a brace.  The examiner indicated that the Veteran's carpal tunnel syndrome did not impact her ability to work.  

The Board finds that prior to April 9, 2015, the Veteran's right and left carpal tunnel syndrome were not manifested by moderate incomplete paralysis of the median nerve; neither were they manifested by moderate incomplete paralysis of any of the radicular groups, radial nerve nor ulnar nerve of the upper extremities.  Despite complaints of pain, weakness, numbness, and tingling in the upper extremities, reports of examination and treatment since August 2004 have shown normal motor strength with no muscle wasting or atrophy, and predominantly normal reflexes and sensation.  At the September 2005 examination, the examiner commented that the Veteran could move the tips of her thumbs and fingers, write, push, pull, twist, probe, and touch with her hands, and that there was no impairment in terms of functional strength.  A March 2009 treatment record noted that she had functional use of both hands.  A March 2011 treatment record noted normal range of motion in the upper extremities.  

While evaluation in June 2005 showed decreased sensation to pinprick in the right palmar second and third digits, sensory examination was otherwise normal and motor strength was normal with no indication of thenar atrophy or thumb adductor weakness.  While evaluation in March 2011 showed that thenar strength was reduced, it was only slightly reduced at 4+/5 and muscle tone was normal, with no indication of atrophy.  While evaluation in October 2014 showed that reflexes were reduced, they were only slightly reduced.  In light of the otherwise normal findings during those evaluations and throughout the period prior to April 9, 2015, those slight abnormalities do not present a disability picture of moderate incomplete paralysis of the median nerve or any of the radicular groups, radial nerve or ulnar nerve.  Rather, the aforementioned medical findings reveal little functional impairment of the right and left upper extremities that is reflective of no more than mild disability.  

Thus, the Board finds that initial ratings in excess of 10 percent prior to April 9, 2015, are not warranted for right and left carpal tunnel syndrome under Diagnostic Code 8515 or other Diagnostic Codes including 8511, 8512, 8513, 8514, or 8516. 

The Board also finds that since April 9, 2015, the Veteran's right and left carpal tunnel syndrome have not been manifested by severe incomplete paralysis of the median nerve; neither were they manifested by severe incomplete paralysis of any of the radicular groups, radial nerve nor ulnar nerve.  At the examination conducted on that date, the Veteran complained of worsening carpal tunnel syndrome symptoms, with moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  However, muscle strength in the upper extremities, including grip strength, was normal with no muscle atrophy, deep tendon reflexes were normal, and sensation was normal.  While the examiner noted that the Veteran regularly used a brace, the examiner indicated that her carpal tunnel syndrome did not impact her ability to work.  

Despite the Veteran's complaints of moderate intermittent pain, paresthesias and/or dysesthesias, and numbness, and diagnostic testing that was positive for carpal tunnel syndrome, the findings on examination otherwise reveal little functional impairment of the right and left upper extremities that is indicative of no more than moderate disability.  The Board notes the examiner's assessment that the Veteran's carpal tunnel syndrome did not impact her ability to work.  Thus, the Board finds that initial ratings in excess of 30 percent since April 9, 2015, for right carpal tunnel syndrome and in excess of 20 percent since April 9, 2015, for left carpal tunnel syndrome are not warranted under Diagnostic Codes 8515, 8511, 8512, 8513, 8514, or 8516.

In light of the Court remand, the Board has considered whether any of the other potentially applicable rating criteria under Diagnostic Codes 8511, 8512, 8513, 8514 and 8516 may result in a higher rating.  However, as discussed above, no other Diagnostic Code more closely describes the Veteran's disability picture.  

Accordingly, the Board finds that higher ratings for right and left carpal tunnel syndrome are not warranted at any time since the date of service connection.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in her upper extremities are more severe than that compensated by the assigned ratings.  The Board finds that the Veteran is certainly competent to discuss the severity of her symptomatology.  However, in this case, the Veteran does not have the training or expertise needed to opine as to whether her disabilities are more closely approximated by a higher rating.  The Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

An initial rating in excess of 30 percent prior to November 19, 2012, for migraine headaches is denied.

A rating of 50 percent from November 19, 2012, to April 8, 2015, for migraine headaches is granted.

An initial rating in excess of 10 percent prior to April 9, 2015, and in excess of 30 percent since April 9, 2015, for right carpal tunnel syndrome is denied.
 
An initial rating in excess of 10 percent prior to April 9, 2015, and in excess of 20 percent since April 9, 2015, for left carpal tunnel syndrome is denied.




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


